                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

DREYON WYNN,

       Plaintiff,                                    Case No. 17-cv-14196
                                                     Honorable Thomas L. Ludington

vs.

MID MICHIGAN COMMUNITY COLLEGE,

      Defendant.
____________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       A full factual and procedural summary can be found in the Court’s February 1, 2019

order Denying Defendant’s motion for summary judgment. ECF No. 19. On February 13, 2019,

Defendant moved for reconsideration of that order. ECF No. 27. Plaintiff was directed to respond

and did so on February 27, 2019. ECF No. 33.

                                                I.

       Pursuant to Eastern District of Michigan Local Rule 7.1(h), a party can file a motion for

reconsideration of a previous order but must do so within fourteen days. A motion for

reconsideration will be granted if the moving party shows: “(1) a palpable defect, (2) the defect

misled the court and the parties, and (3) that correcting the defect will result in a different

disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d 731, 733-34

(E.D. Mich. 2002) (quoting E.D. Mich. LR 7.1(g)(3)). A “palpable defect” is “obvious, clear,

unmistakable, manifest, or plain.” Id. at 734 (citing Marketing Displays, Inc. v. Traffix Devices,

Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich. 1997). “[T]he Court will not grant motions for

rehearing or reconsideration that merely present the same issues ruled upon by the Court, either
expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3). See also Bowens v. Terris,

2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015).

                                               II.

       The facts presented at the summary judgment stage were as follows. Plaintiff (an African

American male) and Ms. Fassett (a Caucasian female) both applied for the position of Executive

Director of Human Resources at Mid-Michigan Community College. Plaintiff’s application was

incomplete in that he was lacking his letters of recommendation. Ms. Fassett’s job application

was complete, but she did not have a Master’s degree (a minimum requirement for the job). Both

applications were timely, although Plaintiff’s application was submitted later than Ms. Fassett’s.

Ms. Clayton (assistant to the MMCC President) handled application intake. She uploaded Ms.

Fassett’s application to the hiring committee’s google drive for review, but did not upload

Plaintiff’s application for review because she was incomplete. Ms. Fassett was hired and Plaintiff

was not.

       In its motion for reconsideration, Defendant now offers an affidavit of Ms. Clayton which

states that she did in fact upload Plaintiff’s application to the committee’s google drive, as she

did with all applications (irrespective of whether they were complete), and that she performed no

screening function. ECF No. 27-1. Defendant now suggests that, although Plaintiff’s application

was uploaded to the committee’s google drive, the committee did not evaluate Plaintiff’s

application.

       In its motion for summary judgment, however, Defendant explained that Plaintiff’s

application was incomplete and, therefore, was not considered. See, e.g. Mot. Summ. J. at PGID

86, n. 2 (“As Ms. Clayton received application packets, she placed all the complete application

packets into a Google Drive that all of the committee members could access . . . As interview

                                              -2-
committee member Gail Crandell testified, incomplete application packets would not be included

in the applicant pool and thus would not be reviewed by the committee.”); Id. (“Since Plaintiff’s

application packet was incomplete, it did not make it to the applicant pool.”); Id. at PGID 89

(“MMCC’s treatment of Plaintiff’s application was the result of his failure to submit a complete

application packet and the timing of his application.”) Id. at PGID 98 (“First and foremost,

MMCC’s treatment of Plaintiff’s application was the result of his failure to submit a complete

application packet . . . only complete application packets were considered . . . No one who

submitted an incomplete application packet was placed into the applicant pool . . .”) (emphasis in

original); Id. at PGID 79 (“In this case, the interview committee only reviewed complete

application packets.”); Id. (“The interview committee never reviewed the packet because of the

timing of the submission and the fact it was incomplete.”); Id. (“In this case, MMCC did not

interview and hire Plaintiff because he submitted an incomplete application packet late in the

hiring process . . .”); Id. at PGID 101 (“Quite simply, given the timing of Plaintiff’s application

and the fact his application was incomplete, it was never even considered.”).

       Defendant explains this contradiction as follows:

       MMCC’s previous argument that Plaintiff’s application packet was not uploaded
       to Google Drive due to its incompleteness was based on the understanding of the
       interview committee members, none of whom had first-hand knowledge of how
       Ms. Clayton processed application packets. After this Court issued its Order
       Denying Summary Judgment, counsel spoke with Ms. Clayton, who is no longer
       employed at MMCC. She indicated the she did not screen out Plaintiff’s
       application at all.

       Mot. at 4.

       Defendant’s most recent explanation is unpersuasive. It is unclear why the committee

members testified to matters that were not within their personal knowledge, and how they arrived

at the misconception that Ms. Clayton was screening out incomplete applications if that was not

                                               -3-
what actually occurred. Defendant argues that it had no occasion to explore these issues because

Plaintiff never deposed Ms. Clayton or otherwise pursued the theory that she screened out

incomplete applications. Yet that theory was apparent from the face of MMCC’s defense, and

was repeated countless times in Defendant’s motion, as set forth above.

       Moreover, the testimony concerning Ms. Clayton’s “screening” role is not the only issue

that must be explained in order to warrant reconsideration. Defendant repeatedly explained in its

motion for summary judgment that Plaintiff’s application was never considered due to its

incompleteness (as quoted above). This presupposes that someone (even if not Ms. Clayton)

reviewed Plaintiff’s application and concluded that it should not be considered.

       Defendant’s new explanation simply shifts the focus back to the interview committee, as

opposed to Ms. Clayton. Defendant argued in its motion for summary judgment that Plaintiff had

“absolutely no evidence” to rebut the committee member’s testimony that they never saw his

application. Ms. Clayton’s affidavit has now provided Plaintiff with such evidence. If Ms.

Clayton uploaded Plaintiff’s application to the committee’s google drive (as she states in her

Affidavit), this is circumstantial evidence that the committee members saw his application. The

committee members’ testimony to the contrary does not eliminate the dispute of fact.

                                               III.

       Accordingly, it is ORDERED that the motion for reconsideration, ECF No. 27, is

DENIED.



                                                            s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge

Dated: March 4, 2019

                                               -4-
